DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US 20200245252 A1).
As to claims 1 and 19, Zhao teaches a system and method for controlling an information processing device have various selectable functions, comprising:
a rechargeable power supply [0087]; and 
a processor configured to: 
acquire a present charge level of the rechargeable power supply [determining current battery level] [01021], and 
2, 0099-01063, 0107-01134, 0114-0119]. 
As to claim 2, Zhao teaches determine to restrict the availability of the selectable function based on the power consumption of the selectable function [0102-0107, 0114-0119].
As to claim 3, Zhao teaches restrict an availability of a first selectable function based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second threshold value, and restrict an availability of a second selectable function based on the calculated usage frequency of each selectable function when the present charge level is less than or equal to the second threshold value [different current battery level with different preset current value during different mode, such that a group of target programs will be restricted when current battery level >30%, and further more target programs will be restricted when current battery level <30% according to use frequency and power consumption of the programs] [0098-0119]. 
As to claim 4, Zhao teaches a display for displaying the selectable functions on a menu screen [Figs. 4-7] [0133-0143]. 
As to claim 5, Zhao teaches generate the menu screen, and the selectable function having a restricted availability is displayed in a manner indicating a non-selectable state [0098-0122, 0133-0143]. 
As to claim 6, Zhao teaches the display is a touchscreen configured to receive user input selecting a selectable function [Figs. 4-7, 9A-9B] [0133-0143].
As to claim 7, Zhao teaches the calculated usage frequency for each selectable function is calculated for each selectable function as a total number of selections over a time period for the selectable function divided by a summed total number of selections over the time period for all of the selectable functions [0108-0113]. 
As to claim 8, Zhao teaches register items ordered by customer in an order data file [Figs. 4-7, 9A-9B] [0133-0143]. 
As to claim 9, Zhao teaches a wireless communication interface configured to communicate with a store server [Figs. 5-6] [0072-0075, 0124-0131]. 
As to claim 10, Zhao teaches the calculated usage frequency of each selectable function is provided by the store server via the wireless communication interface [0124-0131]. 
As to claim 11, Zhao teaches the processor is configured to calculate the calculated usage frequency of each selectable function [0107-0113]. 
As to claim 12, Zhao teaches a notification unit configured to indicate a present operating state of the information processing device to a user, wherein the processor is further configured to control the notification unit according to the present charge level [Figs. 4, 7, 9A-9B] [0094, 0133-0143]. 
As to claim 13, Zhao teaches the notification unit comprises at least one of an indicator light, a speaker, and a vibration unit [Figs. 4, 7, 9A-9B] [0094, 0133-0143].  
As to claim 14, Zhao teaches an information processing system, comprising: a plurality of information processing device having selectable functions [TABLE 5] [0124-0130, 0142-0143], each information processing device including: a rechargeable power supply [0087]; and a processor configured to: acquire a present charge level of the rechargeable power supply for the information processing device [0102], determine to restrict an availability of a selectable function of the information processing device based on a calculated usage frequency of each selectable function and the present charge level [TABLE 1-3] [0096, 0099-0106, 0107-0113, 0114-0119]; and a store server configured to: receive usage frequency data for each selectable function from each information processing device; calculate a usage frequency over a time period for each 
As to claim 15, Zhao teaches the processor of each information processing device is further configured to determine to restrict the availability of the selectable function based on the power consumption of the selectable function  [0102-0107, 0114-0119]. 
As to claim 16, Zhao teaches restrict an availability of a first selectable function based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second threshold value, and restrict an availability of a second selectable function based on the calculated usage frequency of each selectable function when the present charge level is less than or equal to the second threshold value [different current battery level with different preset current value during different mode, such that a group of target programs will be restricted when current battery level >30%, and further more target programs will be restricted when current battery level <30% according to use frequency and power consumption of the programs] [0098-0119]. 
As to claim 17, Zhao teaches register items ordered by customer in an order data file, and send the order information file to the store server [Figs. 4-7, 9A-9B] [0133-0143].  
As to claim 20, Zhao teaches restricting an availability of a first selectable function based on the calculated usage frequency of each selectable function when the present charge level is less than a first threshold value, but greater than a second .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of CARTER et al. (hereinafter “CARTER”) (US 20200364810 A1).
As to claim 18, Zhao teaches communicates with a server to update usage information [0124-0131]. Zhao does not explicitly teach a printer connected to the store server and the plurality of information processing device via a local area network. However, CARTER teaches a management system and method to improve order communication, wherein a printer connected to the store server and the plurality of information processing device via a local area network [Fig. 1] [Abstract, 0016]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of CARTER with the teachings of Zhao for the purpose of communicating user requirement via application program to a store server therefore serving instruction can be printed via a printer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0102] In another optional implementation, the terminal may determine the preset current value based on a current battery level. It should be noted that the current battery level may be represented by a percentage of remaining battery power in total battery power. For example, the current battery level is 50%. Descriptions are provided with reference to FIG. 2. The terminal may determine the battery level by using the power management chip in the power supply apparatus 111. Certainly, the battery level may be alternatively determined by using another method. For example, the battery level may be determined by using a voltage testing method, to be specific, the battery level is determined by monitoring a battery voltage and then determining a power change based on a voltage change. Alternatively, the battery level may be determined by using a coulomb counter (coulomb counter). The coulomb counter is an apparatus configured to accurately track a battery power change. This is not limited in this embodiment of this application. 
        
        2 [0096] It should be noted that the background power consumption current value can reflect a sum of power consumption of all the background application programs on the terminal. Therefore, by detecting the background power consumption current value and comparing the background power consumption current value with the preset current value, the terminal can determine whether the sum of power consumption of all the background application programs exceeds an expected value. In this way, when the background power consumption current value is greater than the preset current value (that is, the sum of power consumption of all the background application programs exceeds the expected value), the terminal can learn of this situation in a timely manner, and control the target application program, to reduce the background power consumption current value.
        
        3 [0103] Optionally, the current battery level is positively correlated with the preset current value. In other words, a lower current battery level indicates a smaller preset current value. In this way, when the current battery level is relatively low, the terminal intensifies control on a background application program, so that the background current value is relatively small, thereby reducing power consumption of the terminal. 
        [0106] It should be noted that an optional implementation of controlling the target application program by the terminal includes: cleaning the target application program or restricting the target application program. Cleaning the target application program means releasing a memory resource occupied by the target application program, so as to close the target application program. In addition, an optional implementation of restricting the target application program includes: prohibiting the target application program from using a network connection, blocking a wakelock of the target application program, or suspending a task of the target application program. 
        
        4 [0113] Certainly, after statistics about use frequency of all the background application programs are collected, the target application program may be determined by using another implementation. For example, all the background application programs are ranked in ascending order of use frequency, and a preset quantity of background application programs that rank ahead are set as the target application program. This is not limited in this embodiment of this application.